DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8, 9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising:
a substrate;
a conductive pattern extending upwardly from the substrate, the conductive pattern having a hollow structure and comprising an inner sidewall and an outer sidewall opposite to the inner sidewall;
a first conductive layer covering the conductive pattern;
a dielectric layer at least covering the first conductive layer; and
a second conductive layer covering the dielectric layer;
wherein the first conductive layer, the dielectric layer, and the second conductive layer conformally cover both the inner sidewall and the outer sidewall of the conductive pattern:
wherein the conductive pattern comprises a compound comprising Ti, W, O, N, and Si:
wherein a thickness of the conductive pattern is 150 angstrom (A) or less, and a thickness of the first conductive layer is below 50 A or less.

Claim 13 recites a method for fabricating the semiconductor device of Claim 1 including all relevant limitations.

Previous rejections were in view of US PG Pub 2006/0014385 (“Kim”) and US PG Pub 2006/0099760 (“Kim’ 760”). Together, the references suggest various embodiments for a capacitor structure having numerous conductive layers conformally formed on a hollow, conductive structure. However, the references do not disclose, or suggest, the hollow, conductive structure be a conductive pattern comprising a compound formed form Ti, W, O, N, and Si that is 150 angstroms or less in thickness. Additionally, the references do not disclose the first conductive layer being 50 angstroms or less in thickness. While the thicknesses may be obvious in view of the size of surrounding layers and the overall dimensions of the device, the combination of elements is not obvious absent hindsight construction. Applicant’s remarks, filed 09/22/2021, have been found to be persuasive but are not repeated here.

A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. US Patent No. 9,437,420 (“Cho”), US PG Pub 2009/0309187 (“Choi”) and US PG Pub 2004/0056295 (“Agarwal”) are cited as being examples of relevant references in the art but do not disclose or otherwise make obvious all limitations claimed by Applicant. Claims 2-4, 6, 8, 9, 11-12, 14-16 and 18-20 depend on either Claim 1 or 13 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818